766 A.2d 616 (2001)
362 Md. 660
Alan H. PECK
v.
Charles F. DiMARIO.
No. 138, Sept. Term, 2000.
Court of Appeals of Maryland.
February 8, 2001.
Angus R. Everton, Mary Alane Downs, Marianne DePaulo Plant, Hunt Valley, for petitioner.
David B. Love, David B. Love, P.A., Baltimore, for respondent.
Submitted to BELL, C.J., and ELDRIDGE, RAKER, WILNER, CATHELL, HARRELL, and BATTAGLIA, JJ.
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 8th day of February, 2001,
*617 ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals with directions to dismiss the appeal. See Dennis v. Folkenberg, 354 Md. 412, 731 A.2d 883 (1999); Samuels v. Tschechtelin, 353 Md. 508, 727 A.2d 929 (1999); Shoemaker v. Smith, 353 Md. 143, 725 A.2d 549 (1999); Bunting v. State, 312 Md. 472, 540 A.2d 805 (1988). Costs in this Court and in the Court of Special Appeals to be divided equally between the parties.